Campbell, J.,
delivered the opinion of the court.
Instead of deeds as numerous as the persons whose lands were sold for taxes, which had been required before, a list embracing all lands struck off to the State in each county, certified by the collector to be correct, was provided for by § 1698 of the Code of 1871. A sale of land for taxes and striking it off to the State, without any further act by the collector, would not vest title in the State. The list prescribed by the statute is the instrument by which title is to be vested in the State, as under the former law the deeds executed by the collector did. It is merely a simple and economical substitute for them, and is necessary to vest title in the State.
The evidence offered consisted of a book in the o'ffice of the clerk of the Chancery Court, containing names of persons and description of lands of divers persons, under the caption, “ Lands sold for taxes, January 3, A. D. 1876,” but, as stated by the bill of exceptions, there was “ no signature or certificate or authentication of any sort by the sheriff or other person ” in connection with this list, and this was the only evidence to show title in the State. It was not sufficient.

Judgment affirmed.